Citation Nr: 0327625	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for lung cancer, 
status post chemotherapy and radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1962 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for lung cancer, secondary to Agent Orange exposure in 
service, and assigned a noncompensable evaluation.  The 
veteran disagrees with the evaluation assigned. 

In December 2002, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  
In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  This case, along with 
additional evidence received pursuant to the Board's 
development, was remanded back to the RO in May 2003 for 
readjudication.  The requested actions were completed, and 
the case is again before the Board.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's lung cancer is in remission; it is without 
residuals and essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for lung cancer, 
status post chemotherapy and radiation therapy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6819 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran was diagnosed with small-cell cancer of the lung 
in October 1992.  Records form the Social Security 
Administration (SSA) show that the veteran was determined to 
be disabled in 1993 due to lung cancer.  He was treated 
successfully with both chemotherapy and radiation which ended 
in 1994. 

On VA respiratory disorders examination in August 1999, the 
lungs were clear to auscultation.  There were no rales or 
wheezing.  There was no respiratory failure or evidence of 
chronic pulmonary thrombosis.  The veteran reported that he 
had last been treated in 1994 and had no current complaints 
related to the lung cancer.  The diagnosis was lung cancer of 
the right lung, status post chemotherapy and radiation 
therapy.  

Service connection was granted in a September 1999 rating 
decision for lung cancer, secondary to presumed exposure to 
Agent Orange in service.  A noncompensable evaluation was 
assigned.  The RO noted that there was no current residual 
disability shown to be resulting from the veteran's lung 
cancer.

In October 1999, the veteran underwent another VA respiratory 
disorders examination.  The examiner noted that the veteran 
used a CPAP machine when asleep, and had lost 30 pounds.  On 
examination, the lungs were clear to auscultation with no 
rales and no wheezing.  The diagnosis was lung cancer of the 
right hilum, status post chemotherapy and radiation therapy.

In a June 2000 letter, G. Lord, M.D. wrote that he had been 
asked by the veteran to write a letter explaining his current 
medical condition.  He stated that the veteran first 
presented to his office in October 1992 with a severe non-
productive cough and hypertension.  A chest X-ray revealed a 
right hilar mass.  A CT scan confirmed a probable malignancy 
and he was subsequently diagnosed with carcinoma of the right 
lung.  He underwent radiation therapy and chemotherapy.  He 
subsequently developed cardiac arrhythmia problems and 
suffered a stroke, which caused left hemiparesis.  Regarding 
his current condition, Dr. Lord wrote:

He currently has severe weakness of his 
left arm and left leg to the point that 
he can barely use his left arm.  He is 
able to ambulate but with a severe limp.  
Due to his medical illnesses, but 
especially his stroke he is 
unquestionably not employable . . . [and] 
he is receiving ongoing treatment for all 
of his medical problems . . . .  At this 
time I feel his condition is stable 
although there is little or no hope that 
he will improve and I do consider this 
disability permanent.  

In a June 2001 letter from C. Cesar Delaguila, M.D., the 
veteran was described as having a history of small cell 
carcinoma of the lung, status post successful chemotherapy 
and radiation therapies with complete remission.  

In another June 2001 letter, H. Wold, M.D., wrote the 
following:  

[The veteran] has a diagnosis of small 
cell carcinoma of the lung.  He was 
initially treated with chemotherapy and 
radiation.  He suffered a supraclavicular 
recurrence and, again, received 
chemotherapy and radiation therapy.  He 
subsequently developed a CVA which has 
left him with marked paralysis on the 
left side.  He is unable to [be] employed 
as a result of these conditions.

In an October 2001 VA respiratory examination, the examiner 
noted the veteran's history of diagnosis and treatment for 
lung cancer.  The veteran indicated that he had a CVA 
approximately three days following his treatment in 1994 for 
recurrence of his lung cancer.  Recent chest X-ray 
examination in June 2001 was negative for recurrent lung 
cancer.  The diagnosis was status post chemotherapy and 
radiation therapy for small cell carcinoma of the lung, 
presently in clinical remission without evidence of 
recurrence or metastases.  The examiner also noted that in 
his professional opinion, the CVA was related to 
cardiovascular conditions rather than lung cancer and/or 
therapy for lung cancer.

The veteran was provided another VA examination in March 2003 
to address whether any of the veteran's respiratory symptoms 
could be attributable to his service-connected lung cancer.  
The examiner reviewed the claims file, noted multiple 
episodes of hypertension that were found while in the 
service, and a history of stroke several years after leaving 
the service.  The examiner also noted the veteran's history 
of smoking from age 25, quitting when he was diagnosed with 
lung cancer in 1992.  The veteran's current treatment history 
was reviewed.  On physical examination, the lungs were clear, 
and there were no crackles or wheezes.  Pulmonary function 
testing showed moderately severe obstructive airways disease.  
The diagnoses were history of tobacco addition, chronic 
obstructive pulmonary disease secondary to tobacco addiction, 
status post pacemaker placement, status post cancer of the 
lung, and status post cerebrovascular accident with left-
sided residual weakness.  The veteran did not have chronic 
cough, or asthmatic wheezing.  He did have exertional dyspnea 
which was related to the veteran's chronic obstructive 
pulmonary disease and not likely related to the veteran's 
lung cancer.  In the examiner's opinion, the veteran's lung 
cancer did not inhibit the veteran from seeking employment 
and did not affect the veteran's ordinary daily activity.  
The primary condition that affected the veteran's ability to 
work were the residuals of the cerebrovascular accident, and 
specifically left sided weakness.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in June 2001 and January 
2002 letters to the veteran which also informed him which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The Board concludes that VA has complied 
with all notification requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statements of 
the case (SSOC), as well as letters sent to him informed him 
of the information and evidence needed to substantiate his 
claim for an increased rating and complied with VA's 
notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained or the veteran has provided 
private medical records and statements from physicians, as 
well as current VA records of treatment.  He has been 
provided the opportunity to present evidence and testimony in 
personal hearings before both the Board and a hearing officer 
at the RO, but has declined the opportunity.  VA examinations 
were provided the veteran in August and October 1999, in 
November 2001, and again in March 2003.  There is sufficient 
evidence to decide the claim for increased rating.  The 
veteran has not referenced any unobtained evidence that might 
substantiate his claim for an increased rating or that might 
be pertinent to the bases of the denial of the claim.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim and that the requirements of the VCAA have 
been met.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this case, the 
veteran was informed in the Board's May 2003 remand that 
implementing regulations were invalid as inconsistent with 38 
U.S.C.§ 5103 in providing less than a one-year period in 
which to submit additional evidence.  In September 2003 
arguments, the veteran's representative acknowledged the 
Board's May 2003 remand and asked for a review of the 
evidence of record, by which the Board infers that no 
additional evidence would be forthcoming.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.



Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In his substantive appeal received in December 1999, the 
veteran argues that he should be awarded a higher evaluation 
because he suffered a stroke as a result of the cranial 
radiation he received to treat his lung cancer, and should be 
granted full disability.  He added that the major reason he 
had to be medically retired involved his service-connected 
lung cancer.  

Malignant lung cancer is rated 100 percent under Diagnostic 
Code 6819 for neoplasms, malignant, any specified part of the 
respiratory system exclusive of skin growths.  This rating 
shall continue beyond the cessation of any surgical, X-ray 
antineoplastic therapy, or other therapeutic procedure until 
six months after discontinuance of treatment and as shown by 
VA examination.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.97, Diagnostic 
Code 6819 (2002).  There is no medical evidence showing a 
recurrence of the veteran's lung cancer; however, there is 
ample medical evidence showing that he underwent successful 
radiation and chemotherapy treatment, that he is currently in 
remission, and that he has no residuals.  Although he has 
claimed that the stroke he suffered in 1994 was a residual of 
the treatment he received for his lung cancer, the examiner 
in the VA examination in October 2002 opined that the stroke 
was due to his cardiovascular disease and not his cancer.  In 
the March 2003 VA examination, the examiner was specifically 
asked if any of the veteran's respiratory symptoms were a 
residual of his service-connected lung cancer.  The examiner 
stated that his exertional dyspnea was related to his chronic 
obstructive pulmonary disease, and not likely his lung 
cancer.  His primary disability was from his nonservice 
connected residuals of a cerebrovascular accident.  The 
examiner specifically stated that the veteran's lung cancer 
had no effect on the veteran's ability to seek employment, or 
ordinary daily activity.  The Board notes that service 
connection for cerebrovascular accident secondary to lung 
cancer has already been denied by VA.  While he was under 
significant disability from his active lung cancer in 1993, 
supporting a finding by the Social Security Administration of 
disability at that time, currently the veteran's lung cancer 
is essentially asymptomatic and has remained so since filing 
his claim for service connection for lung cancer in February 
1999.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found).  

The veteran is competent to report his symptoms, such as his 
left-sided weakness, and difficulty walking which medical 
evidence attributes to his residuals of stroke.  However, to 
the extent that the veteran has asserted he warrants a 
compensable evaluation for his lung cancer; and particularly 
that his stroke residuals represent residuals of his lung 
cancer, the medical findings do not support his contentions.  
The Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  The Board is sympathetic to the veteran's 
complaints; however, taking the veteran's contentions into 
account and the medical findings, a compensable evaluation 
for lung cancer is not warranted because the criteria 
required for a higher evaluation are not met.  In reaching 
this decision, the Board has considered the complete history 
of the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  


	ORDER

An initial compensable evaluation for lung cancer, status 
post chemotherapy and radiation therapy, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



